UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK USDC SDNY
Torrence ccna ncaa cnn Xx DOCUMENT
ELECTRONICALLY FILED
MARIA RUIZ, | DOC #: |
Plaintiff, DATE FILED: 2 (ZO
-against-
ORDER
TARGET CORPORATION,
19-CV-2635 (JGK)(KNF)
Defendant.
we cere n eee eee nee ee eee eee x
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
IT IS HEREBY ORDERED that:
1. all discovery, of whatever nature, be initiated so as to be completed on or before
March 23, 2020;
2. any dispositive motion shall be made in accordance with the Individual Rules of

Practice of the assigned district judge;

3. if no dispositive motion is made, the parties shall, on or before April 22, 2020,
submit their joint pretrial order together with any motion(s) in limine or motions
to bifurcate, proposed voir dire and requests to charge, if applicable, to the court;
and

4, the parties shall be ready for trial on 48 hours notice on or after a date to be fixed

by the assigned district judge.

 

 
 

The parties’ request that the Court endorse a subpoena is denied; that activity is not
contemplated by the express language of Fed. R. Civ. P. 45(a)(3).

Dated: New York, New York SO ORDERED: .
February 5, 2020 [Chir resthanuk Pry
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
